DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-21 in the reply filed on 06 October 2022 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 October 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “280A,” “280B,” “280C,” and “280D” found in Fig. 2E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Re. claim 10: the second instance of “a member having” found in line 2 should be removed.
Re. claim 20: the second instance of “a member having” found in line 2 should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Re. claims 10 and 20: the limitations of “the thermal interface member comprises a member having a thermal conductivity greater than 200 Watts/meter-Kelvin (W/m-K)” are not enabled by the specification. The immediate specification recites using a thermal interface material of “Bergquist 3500S35 manufactured by Henkel Corporation (Dusseldorf, Germany)” in para. [0096]. However, the cited material has only a 3.6W/m-K thermal conductivity according to the manufacturer’s website: https://www.henkel-adhesives.com/us/en/product/thermal-gap-fillers/bergquist_gap_fillertgf3600.html So this is not enabling to one of ordinary skill in the art. The cited material is not even close to the claimed 200 W/m-K. Applicant may be claiming something that has not yet been invented. Commercially available thermal interface members have conductivities that are in the range of 2-4W/mK. For purposes of this Office Action, it is assumed that the claimed conductivity should be “greater than 2 Watts/meter-Kelvin (W/m-K).” 
	In the immediate specification at para. [0097], the thermal conductivity of a heatsink integrated backplate may include materials with a thermal conductivity of at least 200W/mK such as copper, copper alloys, aluminum, and aluminum alloys. However, the material of the heatsink is not the same as the material of the thermal interface member and they are not the same part. Copper, Aluminum, and their alloys are known to have thermal conductivities over 200W/mK and are well known in the art to be used as heat sinks.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-15, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (US 5,978,223).

Re. claims 1 and 21: Hamilton discloses a two-part, separable, heat sink system, comprising:
a first extended surface heat transfer device (34) having an upper surface and a lower surface, the lower surface of the first extended surface heat transfer device thermally couplable to a thermally emissive device (16) coupled to a substrate (14); (see fig. 2; col. 2)
a second extended surface heat transfer device (12) having an upper surface and a lower surface; and (see fig. 2; col. 3)
a thermal interface member (36, 38) to thermally couple the first extended surface heat transfer device to the second extended surface heat transfer device, the thermal interface member disposed proximate the upper surface of the first extended surface heat transfer device and proximate the lower surface of the second extended surface heat transfer device; and (see fig. 2; col. 3)
at least one attachment feature (40), the at least one attachment feature to detachably physically couple the thermal interface member between the first extended surface heat transfer device and the second extended surface heat transfer device. (see fig. 2, 4, 5; col. 3)

Re. claim 2: Hamilton discloses wherein the first extended surface heat transfer device (34) comprises a first plurality of parallel fins (48) to provide a first heat transfer area; and (see fig. 2; col. 3)
wherein the second extended surface heat transfer device (12) comprises a second plurality of parallel fins (44) to provide a second heat transfer area. (see fig. 2, 3; col. 3) 

Re. claim 3: Hamilton discloses wherein the first heat transfer area (area of 48) is less than the second heat transfer area (area of 44). (see fig. 2)

Re. claim 4: Hamilton discloses wherein the first extended surface heat transfer device (34) physically couples to the second extended surface heat transfer device (12) such that the first plurality of fins (48) are disposed parallel to the second plurality of fins (44). (rows of 44 are parallel to the fins 48) (see fig. 2)

Re. claim 5: Hamilton discloses wherein the first extended surface heat transfer device (34) physically couples to the second extended surface heat transfer device (12) such that the first plurality of fins (48) are disposed perpendicular to the second plurality of fins (44). (columns of 44 are perpendicular to the fins 48) (see fig. 2)

Re. claim 7: Hamilton discloses, wherein the at least one attachment feature (40) comprises: 
at least one spring clip (78) to physically couple the first extended surface heat transfer device (34) to the second extended surface heat transfer device (12) such that the thermal interface member (36, 38) is disposed between the first extended surface heat transfer device and the second extended surface heat transfer device. (see fig. 1; col. 3)

Re. claim 11: Hamilton discloses an electronic device, comprising:
a substrate (14);
processor circuitry (16) coupled to the substrate; (see fig. 2; col. 2)
a two-part, separable, heat sink system thermally couplable, comprising:
a first extended surface heat transfer device (34) having an upper surface and a lower surface, the lower surface of the first extended surface heat transfer device thermally couplable to the processor circuitry; (see fig. 2; col. 2)
a second extended surface heat transfer device (12) having an upper surface and a lower surface; (see fig. 2; col. 3)
a thermal interface member (36, 38) to thermally couple the first extended surface heat transfer device to the second extended surface heat transfer device, the thermal interface member disposed proximate the upper surface of the first extended surface heat transfer device and proximate the lower surface of the second extended surface heat transfer device; and (see fig. 2; col. 3)
at least one attachment feature (40), the at least one attachment feature to detachably physically couple the thermal interface member between the first extended surface heat transfer device and the second extended surface heat transfer device. (see fig. 2, 4, 5; col. 3)

Re. claim 12: Hamilton discloses wherein the first extended surface heat transfer device (34) comprises a first plurality of parallel fins (48) to provide a first heat transfer 
area; and . (see fig. 2, 3; col. 3) 
wherein the second extended surface heat transfer device (12) comprises a second plurality of parallel fins (44) to provide a second heat transfer area. . (see fig. 2, 3; col. 3) 

Re. claim 13: Hamilton discloses wherein the first heat transfer area (area of 48)is less than the second heat transfer area (area of 44). (see fig. 2)

Re. claim 14: Hamilton discloses wherein the first extended surface heat transfer device (34) physically couples to the second extended surface heat transfer device (12)
such that the first plurality of fins (48) are disposed parallel to the second plurality of fins (44). (rows of 44 are parallel to the fins 48) (see fig. 2)

Re. claim 15: Hamilton discloses wherein the first extended surface heat transfer device (34) physically couples to the second extended surface heat transfer device (12) such that the first plurality of fins (48) are disposed perpendicular to the second plurality of fins (44). (columns of 44 are perpendicular to the fins 48) (see fig. 2)

Re. claim 17: Hamilton discloses wherein the at least one attachment feature comprises: 
at least one spring clip (78) to physically couple the first extended surface heat transfer device (34) to the second extended surface heat transfer device (12) such that the thermal interface member (36, 38) is disposed between the first extended surface heat transfer device and the second extended surface heat transfer device. (see fig. 1; col. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. as applied to claims 1 and 11 above, and further in view of Zhou et al. (US 2007/0217162 A1).

Re. claims 6 and 16: Hamilton discloses:
The attachment feature (40) is a fastener to physically couple the first extended surface heat transfer device to the second extended surface heat transfer device such that the thermal interface member is disposed between the first extended surface heat transfer device and the second extended surface heat transfer device. (see fig. 2; col. 2, 3)
 fails to disclose: 
wherein the at least one attachment feature comprises: 
at least one spring and shoulder threaded fastener
However, Zhou discloses:
at least one spring and shoulder threaded fastener (40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clip fastener of Hamilton et al with the spring and shoulder threaded fastener of Zhou. One of ordinary skill would have been motivated to do this in order to be inherently able to remove and replace the threaded fastener easily by simple screw threads.

Claim(s) 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton as applied to claims 1 and 11 above, and further in view of Unrein (US 2004/0212963 A1).

Re. claims 8, 9, 18, and 19: Hamilton discloses wherein the at least one attachment feature (40) comprises: 
a clamp member having a central member (72), a first end (68), and a second end (90) disposed at an end of the central member opposite the first end; (see fig. 4, 5; col. 3, 4)
a first coupling fixture (80) disposed proximate the first end of the clamp member, the first coupling fixture to physically couple to a first location on the first extended surface heat transfer device; and 
wherein the central member (72) extends transversely across at least a portion of the second extended surface heat transfer device. (see fig. 1, 2; col. 2)
Hamilton fails to disclose:
a second coupling fixture disposed proximate the first end of the clamp member, the first coupling fixture to physically couple to a first location on the first extended surface heat transfer device;
wherein the first coupling fixture includes a threaded fastener; and 
wherein the second coupling fixture includes a threaded fastener.
However, Unrein discloses:
a second coupling fixture (14) disposed proximate the first end of the clamp member, the first coupling fixture (54) to physically couple to a first location on the first extended surface heat transfer device (50); (see fig. 2, 3; para. 0029-0030, 0047)
wherein the first coupling fixture includes a threaded fastener; and 
wherein the second coupling fixture includes a threaded fastener. (see fig. 2, 3; para. 0029-0030, 0047)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the first and second coupling fixtures of Hamilton to the threaded fasteners as taught by Unrein. One of ordinary skill would have been motivated to do this in order to receive the load of the heatsink and provide the correct standoffs to clamp the heatsink. (Unrein para. 0029-0030)

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton as applied to claims 1 and 11 above, and further in view of Strader et al. (US 2014/0368992 A1).

Re. claims 10 and 20: Hamilton fails to disclose:
wherein the thermal interface member comprises a member having a thermal conductivity greater than 2 Watts/meter-Kelvin (W/m-K).
However, Strader discloses:
wherein the thermal interface member comprises a member (104) having a thermal conductivity greater than 2 Watts/meter-Kelvin (W/m-K). (see fig. 1; para. 0025, 0051-0052)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the thermal interface member of Hamilton with the thermal interface member of Strader. One of ordinary skill would have been motivated to do this in order to provide a higher heat transfer/thermal conductivity. (Strader para. 0051-0052)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 13, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835